Title: From James Madison to Edward W. DuVal, 13 September 1822
From: Madison, James
To: DuVal, Edward W.


                
                    Dear Sir
                    Sepr. 13. 1822
                
                I have just recd. your letter of the 8th. instant. The course which I have found it neccessary to adopt would involve me in inconsistency were I not to decline a recommendatory interposition for the vacancy to which your thoughts have been turn’d; and I am glad to infer from the candour & delicacy of your ideas that you view the subject in the light to be wished. I avail myself of the occasion, nevertheless to assure you of the very favorable sentiments which could not but be impressed by every thing which I have known of your character & qualities.
                Mrs. M. receives the kind expressions of Mrs. D. & your Sister, with a request that I would offer every proper return for them. To yourself, she repeats the acknowledgment of her obligations for the polite attentions she experienced at the difficult moment which occurred in 1814. With friendly respects
                
                    J.M.
                
            